Citation Nr: 1010316	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  09-01 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for rectal fissures.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from November 2004 to 
November 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

The Board finds that additional development is necessary 
before a decision on the merits of the claim can be reached.

The Veteran submitted his substantive appeal in December 2008 
and indicated that he was scheduled for treatment for anal 
fissures at the Pensacola VA Medical Center (VAMC) in January 
2009.  VA outpatient treatment reports dated through March 
2008 have been associated with the claims file and do not 
document treatment for the Veteran's claimed rectal fissures.  
However, because there may be outstanding VA medical records 
that contain information pertinent to the Veteran's claim, an 
attempt to obtain such records should be made.  38 C.F.R. § 
3.159(c)(2) (2009); Bell v. Derwinski, 2 Vet. App. 611 
(1992).

The Veteran's service medical records show that the Veteran 
was treated for anal fissures and his separation examination 
reveals that he underwent surgery to repair anal fissures in 
October 2006.

The Veteran was afforded a VA examination in March 2008 at 
which time the examiner indicated that the Veteran had no 
objective residuals of anal fissures following anal surgery 
in service and hemorrhoids were not caused by or related to 
anal surgery.  However, the Veteran has indicated that he was 
scheduled for treatment for anal fissures at the Pensacola 
VAMC.  Any records of that treatment should be obtained.  If 
any additional records show a current diagnosis of rectal or 
anal fissures, the Veteran should be afforded a VA 
examination to determine the etiology of such diagnosis.  
Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA outpatient treatment 
reports from the Pensacola VAMC dated 
since March 2008.

2.  If any additional records show a 
current diagnosis of rectal or anal 
fissures the Veteran should be afforded a 
VA examination.  The examiner should 
review the claim file and the examination 
report should note that review.  The 
examiner should indicate whether any 
rectal or anal fissures are present and 
provide an opinion whether it is at least 
as likely as not (50 percent probability 
or greater) that any currently diagnosed 
rectal or anal fissures are related to 
the Veteran's military service, including 
surgery to repair anal fissures.  A 
complete rationale for the examiner's 
conclusions should be given.  

3.  Then, readjudicate the claim.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for development 
or other appropriate action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


